Citation Nr: 1014335	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  07-37 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for lumbosacral 
disability, status-post discectomy and fusion at L4-5, 
secondary to left knee chondromalacia patella.  

2.  Entitlement to service connection for cervical 
laminectomy at C6.

3.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to 
November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Offices (RO) in Indianapolis, 
Indiana, and Huntington, West Virginia.

The Veteran testified before the undersigned Veterans Law 
Judge at a video conference hearing in December 2009.  A 
transcript of the hearing is associated with the claims 
folder.  

The Veteran's case was certified on appeal in October 2009.  
As noted, he testified at a hearing in December 2009.  He 
also submitted evidence to the RO in November 2009 that was 
forwarded to the Board in December 2009.  See 38 C.F.R. 
§ 19.37(b) (2009).  The evidence consisted of duplicate 
copies of service treatment records that were already of 
record.  Thus no waiver of consideration of the evidence was 
required.  


REMAND

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military, naval, or air service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2009).  

The law also provides that service connection may be granted 
for a disability if it is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2009).  Also, when aggravation of a nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

Active duty is defined as full-time duty in the Armed Forces, 
other than active duty for training.  See 38 U.S.C.A. 
§ 101(21)(A) (West 2002).  Active duty for training (ACDUTRA) 
is defined, in part, as "full-time duty in the Armed Forces 
performed by Reserves for training purposes."  38 U.S.C.A. 
§ 101(22) (West 2002); 38 C.F.R. § 3.6(c) (2009).  The term 
"active military, naval, or air service" includes active duty 
and "any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 
2002); 38 C.F.R. § 3.6(a) (2009); see Biggins v. Derwinski, 1 
Vet. App. 474, 477-478 (1991); see also McManaway v. West, 13 
Vet. App. 60, 67, citing Paulson v. Brown, 7 Vet. App. 466, 
469-70, for the proposition that, "if a claim relates to 
period of [ACDUTRA], a disability must have manifested itself 
during that period; otherwise, the period does not qualify as 
active military service and claimant does not achieve veteran 
status for purposes of that claim."  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran served on active duty from November 1967 to 
November 1969.  The Veteran was noted to complain of left 
knee pain during service.  He was evaluated and found to have 
chondromalacia patellae of the left knee.  He was placed on a 
profile for his left knee for most of his period of active 
military service.  His service treatment records are negative 
for any references to any type of back injury or treatment 
for complaints of back pain.  

The Veteran served in the U. S. Army Reserves from 1969 to 
1973.  Based on his testimony, it appears he had two years of 
active Reserve status between 1969 and 1971.  His STRs show 
that he was involved in a motor vehicle accident (MVA) while 
enroute to a period of active duty for training (ACDUTRA) in 
July 1971.  Treatment records from Porter Memorial Hospital 
noted that the Veteran had been involved in a MVA where the 
vehicle overturned and the Veteran did not have a seat belt.  
He complained of right knee and hand pain, and a stiff neck.  
He was diagnosed with contusions and abrasions of the scalp 
and knees, a cerebral concussion, contusions of the right 
hand and post-cervical muscle sprain.  An x-ray of the 
cervical spine was interpreted to show minimal hypertrophic 
changes with no demonstrable fracture, dislocation or 
intrinsic bone disease.  The STRs contain a line of duty 
investigation that found the injuries to be in the line of 
the duty.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has defined osteoarthritis as a 
"noninflammatory degenerative joint disease occurring 
chiefly in older persons, characterized by degeneration of 
the articular cartilage, hypertrophy of bone at the margins, 
and changes in the synovial membrane."  Bierman v. Brown, 6 
Vet. App. 125, 126 (1994).

The Veteran submitted his initial clam for VA disability 
compensation in August 1998.  He sought service connection 
for a left knee disability.  He did not identify any problems 
with either his low back or cervical spine.  

The Veteran was granted service connection for chondromalacia 
of the patella of the left knee, not to include fracture, in 
April 2000.  He was awarded a 10 percent disability rating.

The private medical records associated with the claims folder 
document a long history of the Veteran having suffered 
multiple injuries on his job.  The injuries involved both his 
lumbar and cervical spine.  The records also document 
injuries to the low back and cervical spine as result of MVAs 
after service.

The Veteran did not provide a history of injury to either his 
low back or cervical spine while in service in the private 
medical records.  He identified several cervical spine 
injuries at work.  Records from I. Canavati, M.D., for the 
period from June 1989 to September 2002, note that he 
initially saw the Veteran for complaints of left shoulder 
pain and left-sided cervical pain in 1987.  He reported that 
a cervical myelogram at that time showed no surgical lesion.  
He also said the Veteran had an electromyography (EMG)/nerve 
conduction velocity (NCV) study in 1987 that suggested mild 
carpal tunnel syndrome, worse on the right.  He was seen in 
June 1989 because of complaints related to an injury at work 
in February 1989.   He was found to have a C6 disk herniation 
and had a surgical repair in June 1989.  

Records from D. J. Edwards, M.D., note that he first saw the 
Veteran in January 1996 for complaints of left knee pain 
associated with a MVA at that time.  The Veteran also had 
complaints regarding his left shoulder.  He had surgery to 
repair internal derangement of the left knee in May 1996.  

Records from Dana Corporation, for the period from May 2001 
to July 2002, document the Veteran as suffering a low back 
injury at work in May 2001.  A co-worker was presumed to have 
had a heart attack and the Veteran developed low back and 
right leg pain while running to get help.  The records show 
that the Veteran had a back injury at work in 1998 as well.   
The Veteran subsequently underwent surgery for disk 
herniation at L4-5 in September 2001.  

The remaining records document continued treatment for the 
Veteran's complaints.  They also include records from the 
Social Security Administration (SSA) that document his being 
found totally disabled for disorders of the back, discogenic 
and degenerative, effective as of September 30, 2002.  

In his claim of December 2005, the Veteran said that he 
believed his back disorder was related to his military 
service and left knee disability.  He related that he had to 
march back to the barracks from the firing range on one 
occasion.  He said he experienced severe pain in his back due 
to weakness in his left knee.  He said the conditions of the 
march lead to complications with his back.  He said he had 
had numerous treatments and eventual surgery for the 
condition.  He said he was unable to work because of his left 
knee and back conditions.

The Veteran was afforded a VA examination in October 2006.  
The examiner reported that he had reviewed the claims folder 
as part of the examination.  He noted the Veteran's 
complaints of left knee pain in service and treatment for 
same.  The examiner provided an incorrect history of post-
service complaints of left knee pain and treatment by 
referring to a MVA in 2000 rather than in 1996.  

In regard to the low back, the examiner noted the Veteran's 
complaint of developing low back pain following his march 
from the firing range in service.  The examiner said the 
Veteran had a work-related lower back injury in 1972.  He 
noted the work-related injury in 1989 and said the Veteran 
had surgery on the cervical spine in 1990.  He also said the 
Veteran had another low back injury in September 2001.  The 
examiner provided diagnoses of strain of the lumbosacral 
spine, work-related injury of the cervical spine, status-post 
discectomy, and work-related injury of the lumbosacral spine, 
status-post discectomy.  The examiner then opined that the 
Veteran's present cervical and low back conditions were not 
likely service connected.  He referred to the injuries as 
work related.  He also said that the Veteran's service-
connected left knee injury was not affecting his gait and 
that is why it had no effect on his spine condition.  

The examination is inadequate.  The examiner provides the 
wrong dates for events, and did not refer to the cervical 
spine injury in 1971 in providing his opinion.  (The Veteran 
testified that the examiner initially had the wrong claims 
folder at the beginning of the examination and that the 
examination itself was extremely brief.)  A new examination 
is required to comply with VA's duty to assist.  Once VA 
undertakes the effort to provide an examination when 
developing a claim for service connection it must provide an 
adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 
464 (2007), citing Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  

The Veteran was denied service connection for residuals of 
lumbosacral strain and work-related injury, lumbosacral spine 
status-post discectomy and fusion at L4-5, secondary to left 
knee chondromalacia patella in November 2006.  He disagreed 
with the denial of service connection in January 2007.  He 
also submitted a new claim at that time for service 
connection for a cervical spine disorder.  The Veteran 
referenced his MVA in 1971 as the cause of a chronic 
condition.

The Board notes that the RO sought to develop the Veteran's 
cervical spine claim with required actions noted in a 
deferred rating decision dated in September 2007.  One issue 
was that no examination was required for the Veteran's 
cervical spine claim as there was adequate evidence of record 
to establish that his cervical spine condition was related to 
injuries at work.  The deferred rating decision cited to the 
July 1971 cervical x-rays as being normal.  However, the July 
1971 x-rays were not normal.  Finally, a medical opinion is 
required to assess whether any current cervical spine 
disorder could be related to the injuries suffered in July 
1971.  

The Veteran perfected his appeal of the denial for service 
connection for his low back disorder in November 2007.  He 
said, even though he had had a subsequent injury to his back, 
he had had low back pain earlier from his left knee during 
service.  He submitted a statement from a B. D. Kaplansky, 
M.D., in support of his claim.  Dr. Kaplansky said the 
Veteran's low back pain began in the military when he injured 
his left knee.  He said the Veteran developed an antalgic 
gait and altered body mechanics.  Dr. Kaplansky also said 
that the Veteran said he had low back pain since service.  

The Board notes that Dr. Kaplansky does not provide any basis 
for his conclusions.  He notes the statement is provided at 
the request of the Veteran's attorney.  He does not cite to 
any support for why the Veteran's low back pain began in 
service as a result of the Veteran's left knee condition.  He 
did not cite to any STRs or any pre-2001 private records that 
establish evidence of low back pain/problems.  He does not 
cite to any evidence in the record to show that the Veteran 
had an antalgic gait at any time prior to his current medical 
problems with his lower extremities.  He does not explain how 
any back pain that may have been present in service is 
related to any current disorder.

Treatment records for Dr. Kaplansky, for the period from 
February 2006 to March 2008, contain few references to 
antalgic gait.  In fact the Veteran is noted on some visits 
to have a normal gait and, at others, to have an antalgic 
gait.  However, all of these entries are subsequent to the 
several post-service injuries, most notably from May 2001.  
Dr. Kaplansky does not provide the same reference to etiology 
of the Veteran's back condition in his treatment records.  

Finally, the Veteran originally identified having had a 
magnetic resonance imaging (MRI) done on his back and left 
knee at Marion General Hospital in 2001.  The RO originally 
sought the records in April 2006.  The hospital responded 
that same month that no records could be provided due to the 
authorization being older than 60-days.  

Associated with the record is a second deferred rating 
decision, dated in March 2009, that acknowledged the previous 
request for records and the negative reply because of the 
expired authorization.  The deferred rating decision noted 
that the Veteran should be contacted and provided with a VA 
Form 21-4142, Authorization for Release of Information, to 
allow the RO to request the records.

The RO wrote to the Veteran in March 2009.  The letter 
explained that the prior request for records was denied 
because the authorization had expired.  The Veteran was 
requested to sign a new authorization form.  

The Board notes that there is a signed VA Form 21-4142, 
Authorization for Release of Information, which was received 
from the Veteran on March 31, 2009.  However, there is no 
indication in the claims folder that the RO ever used the 
updated authorization to request the records from Marion 
General Hospital.  Another attempt to obtain the records must 
be made on remand.

(The Veteran was denied an increased rating for his service-
connected left knee disability in November 2006.  He did not 
disagree or perfect an appeal of that decision.  However, the 
Veteran did perfect an appeal of his claim for a TDIU rating.  
The Board finds that adjudication of this issue is 
inextricably intertwined with the other two issues on appeal 
and must be remanded for adjudication upon the completion of 
the development required in this case.)

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:

1.  The AOJ should contact the Veteran 
and request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
claim.  The AOJ should attempt to obtain 
and associate with the claims folder any 
medical records identified by the Veteran 
that are not already of record.  

It would be helpful to the development of 
the claim if the earliest records from 
Dr. Canavati could be obtained as there 
is evidence of treatment as early as 
1987.

The Veteran should be given the 
opportunity to provide an updated 
authorization form and the previously 
identified records from Marion General 
Hospital should be requested.

2.  Upon completion of the above 
development, the Veteran should be 
afforded a VA examination to evaluate his 
claim for service connection for his 
lumbosacral spine and cervical spine.  
The claims folder and a copy of this 
remand must be provided to the examiner 
and reviewed as part of the examination.  
All indicated studies, tests and 
evaluations deemed necessary by the 
examiner should be performed.  The 
results of such must be included in the 
examination report.

The examiner is requested to identify any 
and all disorders of the lumbosacral and 
cervical spine.  The examiner is also 
requested to provide an opinion as to: 1) 
whether it is at least as likely as not 
that any currently diagnosed disorder is 
directly related to the Veteran's 
military service; or, 2) whether it is at 
least as likely as not that any currently 
diagnosed disorder is caused by the 
Veteran's service-connected disability of 
chondromalacia patella of the left knee; 
or, if neither of the two questions are 
answered in the affirmative, 3) whether 
the Veteran's service-connected 
chondromalacia of the left knee has made 
any current disorder of the lumbar or 
cervical spine chronically worse.  

A complete rationale for any opinion 
expressed must be provided.  

3.  After the development requested has 
been completed, the AOJ should review the 
examination report to ensure that it is 
in compliance with the directives of this 
remand.  If the report is deficient in 
any manner, the AOJ must implement 
corrective procedures.

4.  After undertaking any other 
development deemed appropriate the AOJ 
should re-adjudicate the issues on 
appeal.  If any benefit sought is not 
granted, the Veteran, and his 
representative, should be furnished with 
a supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the Veteran until he is notified.  The 
Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

